146 F.2d 265 (1944)
GOODRICH
v.
UNITED STATES.
No. 11051.
Circuit Court of Appeals, Fifth Circuit.
December 21, 1944.
Rehearing Denied January 26, 1945.
Victor Blackwell, of Franklinton, La., for appellant.
Herbert W. Christenberry, U. S. Atty., and N. E. Simoneaux, Asst. U. S. Atty., both of New Orleans, La., for appellee.
Before HOLMES, McCORD, and LEE, Circuit Judges.
HOLMES, Circuit Judge.
Appellant refused to report for induction on May 20, 1942, as ordered by his draft board. For that offense he served a penitentiary sentence. He thereafter was again classified in 1-A, and ordered to report for induction on March 13, 1944, but again he failed to report. For this second offense he was tried and convicted; this appeal is from the judgment and sentence entered upon that verdict.
Each question presented by the appeal is well settled in the law. The plea of former jeopardy was properly overruled. Sec. 642.8 of the Selective Service Regulations, 7 Fed.Reg. 111; Burton v. U. S., 202 U.S. 344, 26 S. Ct. 688, 50 L. Ed. 1057, 6 Ann.Cas. 362; 8 R.C.L. 143. The invalidity of an order of a local draft board may not be urged as a defense in a criminal prosecution for failure to comply therewith. Falbo v. United States, 320 U.S. 549, 64 S. Ct. 346; United States v. Grieme, 3 Cir., 128 F.2d 811; Fletcher v. United States, 5 Cir., 129 F.2d 262. Violations of the Selective Training and Service Act, 50 U.S.C.A.Appendix § 301 et seq., prior to the actual induction of the registrant are punishable by civil authorities. Billings v. Truesdell, 321 U.S. 542, 64 S. Ct. 737.
The judgment is affirmed.